DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-6, 8, 10-15, 17-19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s arguments with regard to the independent claims 1 and 11 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… receiving, by the integrated circuit chip card, data from the external device via the first logical port; and determining, by the integrated circuit chip card, whether the data is management data or card data based on a number of bytes of the data received at the first logical port …” because Wolfgang does not teach “determining, by the integrated circuit chip card, whether the data is management data or card data based on a number of bytes of the data received at the first logical port”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify Wolfgang does teach/suggest determine, by the integrated circuit chip card,  whether the data is management data or card data based on a number of bytes of the data received (e.g. as data have corresponding number of byte(s) are received for processing, the processing would be based on the corresponding number of byte(s) of the received data, wherein the processing of the received data would include determining whether the receive data is management data elements such as PPSS and PCK having one byte or received APDU card data having more than one byte: Section 8.2 to 8.3.1 with corresponding Figures in the Sections) (Sections 1.2 to 2.3.5, Section 8.2 to 8.3.2, and Section 8.5 to 8.6.3 with corresponding Figures in the Sections). And by combining Rhelimi’s receive at the first logical port  (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]) with the examiner’s above clarification of Wolfgang, the resulting combination of the references would further teach/suggest the above claimed features.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang: Smart Card Handbook (From IDS dated 9/22/2021) in view of Rhelimi et al. (US Pub.: 2007/0180517).

As per claim 1, Wolfgang teaches/suggests an integrated circuit chip card comprising: a processor (e.g. associated with processor/coprocessor in Fig. 2.8-2.11); a memory (e.g. associated with RAM/ROM/EEPROM/flash in Fig. 2.6-2.11) storing a plurality of applications executable by the processor (e.g. associated with application data being stored in working memory for processing/execution); an input/output (I/O) interface comprising at least a first physical port (e.g. associated with smart card’s single serial interface: Section 8.5); and a network interface coupled to the (I/O) interface (e.g. associated with interface for coupling the single serial interface to one of the applications on the single card: Section 8.5) and implementing a plurality of logical ports (e.g. associated with ports for logical channels for corresponding applications on the single card: Section 8.5), wherein the integrated circuit chip card is configured to receive a signal from the external device indicative of a communication mode used by the external device and determine that the communication mode is the socket communication mode (e.g. associated with terminal sending signal associated with Protocol Parameter Selection (PPS) process to configure parameter of card’s transmission protocol for communication: Section 8 and Section 8.2), capable of establishing a plurality of communication channels using the plurality of logical ports, and each of the plurality of communication channels established using a logical port of the plurality of logical ports is capable of communicating with at least one application of the plurality of applications (e.g. associated with conducting phone conversation while securely sending document during the conversation using corresponding applications via ports of logic channels: Section 8.5), wherein the plurality of logical ports includes a first logical port configurable to map to a first application of the plurality of applications, and a second logical port configurable to map to a second application of the plurality of applications while the first logical port of the plurality of logical ports is mapped to the first application of the plurality of applications (e.g. associated with first logical channel for GSM application and second logical channel for secured document transferring as data/document being securely transferred while conducting a phone conversation: Section 8.5), wherein the plurality of communication channels includes a first communication channel, the first communication channel including the first physical port, the first communication channel configurable to operate accordingly (e.g. associated with port for communication channel for phone conversation or sending document securely: Section 8.5), wherein the plurality of communication channels includes a second communication channel, the second communication channel including the first physical port (e.g. associated with port for communication channel for sending document securely or phone conversation: Section 8.5), the second communication channel configurable to operate accordingly while the first communication channel is configured to operate accordingly (e.g. associated with conducting phone conversation while securely sending document during the conversation: Section 8.5), wherein the first communication channel and the second communication channel share the same physical port (e.g. associated with communicating over the physical port between the terminal and the smart card), and operating accordingly when the first logical port is actively transmitting data, and operating accordingly when the second logical port is actively transmitting data, wherein the integrated circuit chip card is configured to receive data from the external device and determine whether the data is management data or card data based on a number of bytes of the data received (e.g. as data have corresponding number of byte(s) are received for processing, the processing would be based on the corresponding number of byte(s) of the received data, wherein the processing of the received data would include determining whether the receive data is management data elements such as PPSS and PCK having one byte or received APDU card data having more than one byte: Section 8.2 to 8.3.1 with corresponding Figures in the Sections) (Sections 1.2 to 2.3.5, Section 8.2 to 8.3.2, and Section 8.5 to 8.6.3 with corresponding Figures in the Sections).
Wolfgang does not teach the integrated circuit chip card comprising:
to communicate with an external device in a socket communication mode;
wherein the network interface is configurable to select between multiple data interchange protocols to communicate with the external device, the network interface is capable of communicating between the external device and the integrated circuit chip card,
communicating between the external device and the integrated circuit chip card, communicating with the first logical port, communicating utilize a first data interchange protocol, 
communicating between the external device and the integrated circuit chip card, communicating with the second logical port of the plurality of physical ports, to utilize a second data interchange protocol and to utilize the first data interchange protocol that is different than the second data interchange protocol, and
wherein the first data interchange protocol is selected, and the second data interchange protocol is selected, 
to receive via the first logical port and receive at the first logical port.
Rhelimi teaches/suggests an integrated circuit chip card comprising:
to communicate with an external device in a socket communication mode (e.g. IC card communicate with external mobile phone via corresponding socket communication mode) (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]);
wherein the network interface is configurable to select between multiple data interchange protocols to communicate with the external device (e.g. associated with selecting ISO 7816 and GSM standardized protocols or USB protocol for communication with the mobile phone), the network interface is capable of communicating between the external device and the integrated circuit chip card (e.g. associated with establishing of logical channel to the corresponding application of either APDU execution environment or New execution environment for communicating with the mobile phone) (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]),
communicating between the external device and the integrated circuit chip card, communicating with the first logical port, communicating utilize a first data interchange protocol (e.g. associated with utilizing port of logical channel to either APDU execution environment’s ISO 7816 and GSM standardized protocols or New execution environment’s USB protocol for communication with the mobile phone) (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]), 
communicating between the external device and the integrated circuit chip card, communicating with the second logical port of the plurality of physical ports, to utilize a second data interchange protocol and to utilize the first data interchange protocol that is different than the second data interchange protocol (e.g. associated with utilizing port of logical channel to either New execution environment’s USB protocol or APDU execution environment’s ISO 7816 and GSM standardized protocols for communication with the mobile phone, wherein ISO 7816 and GSM standardized protocols are different from USB protocol) (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]), and
wherein the first data interchange protocol is selected, and the second data interchange protocol is selected (e.g. associated with selecting APDU execution environment’s ISO 7816 and GSM standardized protocols or New execution environment’s USB protocol for communication with the mobile phone), and to receive via the first logical port and receive at the first logical port  (Fig. 1-2; [0017]-[0050]; and [0079]-[0080]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rhelimi’s execution environments into Wolfgang’s card for the benefit of allowing smarter communication with the outside world while using resources efficiently (Rhelimi, [0010]-[0011]) to obtain the invention as specified in claim 1.

As per claim 2, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the integrated circuit chip card is ISO 7816 or ISO 14443 complaint (Section 2.3 and Section 2.3.2) (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 3, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the external device is one of a card reader, a point-of-sale terminal, a computer, or a mobile device (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 4, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the plurality of applications includes one or more of a resource provider application, an interaction application, or an identification application (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 5, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the (I/O) interface comprises a plurality of physical ports (e.g. associated with contacts on the smart card) (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 6, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 5 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the plurality of physical ports include one or more electrical contacts and/or one or more radio frequency transceivers (e.g. associated with contacts for data transmission on the smart card) (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 8, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card comprising wherein the plurality of logical ports includes a logical port that is configurable to map to one or more applications of the plurality of applications (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 10, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 1 above, where Wolfgang and Rhelimi further teach/suggest the integrated circuit chip card further comprising: an application protocol data unit interface configured to interpret application protocol data unit commands received from the external device via the network interface (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 with corresponding Figures in the Section; Section 8.5 to 8.6.3 with corresponding Figures in the Sections).

As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, as claim 11 is the method carried out by the integrated circuit chip card of claim 1, where Wolfgang and Rhelimi further teach/suggest the method comprising: configuring a network interface of the integrated circuit chip card in the socket communication mode capable of establishing a plurality of communication channels over a plurality of logical ports to communicate with a plurality of applications installed on the integrated circuit chip card (Wolfgang, Sections 1.2 to 2.3.5,  Section 8.2 to 8.3.2, Section 8.5 to 8.6.3, and  Section 11 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080])

As per claim 12, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising wherein the signal is implemented as a tag field in a header of a data packet (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 13, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising wherein the first data interchange protocol is TCP/IP and the second data interchange protocol is JSON or XML (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]), wherein it would have been obvious and/or well-known to one of ordinary skilled in the art to include XML, which is similar to HTML (see Follero (US Pub.: 2013/0007204): [0008]; [0010]; and [0024]).

As per claim 14, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising wherein the external device is one of a card reader, a point-of-sale terminal, a computer, or a mobile device (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 15, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising wherein the integrated circuit chip card is ISO 7816 or ISO 14443 compliant (Wolfgang, Section 2.3 and Section 2.3.2) (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 17, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising: wherein after configuring the network interface the method further comprises: receiving, by the integrated circuit chip card, an application protocol data unit command from the external device (e.g. associated with received command for one of the application on the smart card); interpreting, by an application protocol data unit interface of the integrated circuit chip card, the application protocol data unit command (e.g. associating processing the received command); and providing, by the integrated circuit chip card, an application protocol data unit response to the external device (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 18, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 17 above, where Wolfgang and Rhelimi further teach/suggest the method comprising: wherein the application protocol data unit command is a request for access data, and wherein the method further comprises: determining, by the first application of the plurality of applications installed on the integrated circuit chip card, the access data; and providing, by the integrated circuit chip card, the access data to the external device (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 19, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 18 above, where Wolfgang further teaches/suggests the method comprising: wherein the access data is provided to the external device via the first logical port (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.2 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]).

As per claim 22, Wolfgang and Rhelimi teach/suggest all the claimed features of claim 11 above, where Wolfgang and Rhelimi further teach/suggest the method comprising: wherein the data is determined to be management data when the number of bytes is one, and wherein the data is determined to be card data when the number of bytes is two (Wolfgang, Sections 1.2 to 2.3.5 with corresponding Figures in the Sections; Section 8.2 to 8.3.1 with corresponding Figures in the Sections; Section 8.5 to 8.6.3 with corresponding Figures in the Sections; Section 11 with corresponding Figures in the Section; and Rhelimi, Fig. 1-2; [0017]-[0050]; [0079]-[0080]) 


II. PERTINENT RELATED PRIOR ART 
Follero (US Pub.: 2013/0007204): discloses that it is obvious and/or well-known for IC/smart card to include markup language such as HTML or XML ([0008]; [0010]; and [0024]).


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 28, 2022